IN THE SUPREME COURT OF TEXAS
                                               ══════════
                                                 No. 19-1051
                                               ══════════

                                             EX PARTE R.P.G.P.

    ══════════════════════════════════════════════════
                      ON PETITION FOR REVIEW FROM THE
             COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS
    ══════════════════════════════════════════════════

                                            Argued January 6, 2021


       JUSTICE GUZMAN delivered the opinion of the Court, in which CHIEF JUSTICE HECHT,
JUSTICE LEHRMANN, JUSTICE BOYD, JUSTICE DEVINE, and JUSTICE BUSBY joined.

     JUSTICE BLAND filed a dissenting opinion, in which JUSTICE BLACKLOCK and JUSTICE
HUDDLE joined.


         This expunction case presents a straightforward, but confounding, statutory-construction

issue: whether an arrest involving multiple offenses is divisible for purposes of expunging arrest

records under Article 55.01 of the Texas Code of Criminal Procedure. Most appellate courts have

favored an “arrest-based” construction of the statute that treats the offenses collectively over an

“offense-based” approach that considers the offenses individually for expunction purposes. Under

the arrest-based approach, which the court of appeals applied here, expunction is available only if

all the offenses comprising an arrest are eligible for expunction.

         We recently considered a partial expunction issue in State v. T.S.N., in which a single arrest

involved multiple wholly unrelated offenses. 1 We held that partial expunction of the arrest record



     1
         547 S.W.3d 617, 619 (Tex. 2018).
was required and could be achieved through redaction, leaving intact the arrest record with respect

to an unrelated offense that was not eligible for expunction. 2 In so holding, we observed that

“Article 55.01 is neither entirely arrest-based nor offense-based” and held that statutory language

in Article 55.01(a)(1), which permits expunction on the basis of an acquittal or pardon, cannot be

squared with an arrest-based approach. 3 We noted, however, that Article 55.01(a)(2), which

concerns dismissals and plea bargains, has different requirements and addresses different factual

scenarios than the acquittal and pardon provisions. 4 In T.S.N., we declined to consider whether an

arrest-based construction would comport with Article 55.01(a)(2)’s language. 5 That open question

is central to the disposition of this appeal, and we hold that under Article 55.01(a)(2)(A),

misdemeanor offenses are eligible for expunction on an individual basis. Because the petitioner

is entitled to partial expunction of his arrest records, we reverse the court of appeals’ contrary

judgment.

                                                  I. Background

          R.P.G.P. was arrested for driving while intoxicated (DWI) with a blood alcohol level of at

least .15. In an inventory search of his vehicle, a small amount of marijuana was discovered.

R.P.G.P. was subsequently charged with two offenses: misdemeanor DWI and misdemeanor

possession. Following R.P.G.P.’s successful completion of a pretrial intervention program, the

DWI charge was dismissed. The possession charge, to which R.P.G.P. pleaded no contest, was

dismissed after he served nine months of deferred adjudication probation.



      2
          Id. at 624.
      3
        Id. at 623-24 (construing Article 55.01(a)(1) as authorizing partial expunction and partial redaction of arrest
records for individual offenses).
      4
          See id. at 623.
      5
          Id.

                                                          2
           After both charges had been dismissed, R.P.G.P. filed a petition to expunge the DWI arrest

records pursuant to Article 55.01(a)(2)(A) of the Code of Criminal Procedure. The State opposed

the partial expunction request on the basis that arrest records cannot be expunged as to any single

offense unless all charges stemming from the arrest are eligible for expunction under Article 55.01.

The possession charge was ineligible for expunction because R.P.G.P. had served the equivalent

of court-ordered community supervision for that charge, 6 so the State argued that no part of the

arrest records could be expunged.

           While the expunction petition was pending, the trial court signed a nondisclosure order for

the possession charge. A nondisclosure order limits the ability of a criminal justice agency to

disclose information about criminal history that is the subject of the order. 7 At the expunction

hearing, R.P.G.P. argued the nondisclosure order shielded him from questioning about the

possession charge, but the trial court overruled his objection. Based on R.P.G.P.’s testimony that

he had been placed on community supervision for the possession offense, the trial court denied the

expunction petition as to the DWI offense.

           The court of appeals affirmed in a split decision. 8 Although the majority held that R.P.G.P.

was properly questioned about the marijuana charge, the court’s stated rationale is somewhat

opaque. 9 The court did not agree with the State that the nondisclosure statute permits disclosure

in connection with expunction proceedings. 10 Instead, the court construed the expunction statute



      See TEX. CODE CRIM. PROC. art. 55.01(a)(2) (stating expunction is available if there is “no court-ordered
      6

community supervision” for a charge, if any).
       7
         See TEX. GOV’T CODE § 411.0765 (limiting the ability of a criminal justice agency to disclose criminal history
record information that is subject to a nondisclosure order).
      8
          606 S.W.3d 755 (Tex. App.—San Antonio 2019).
      9
          Id. at 759-61.
      10
           Id. at 759.

                                                          3
as requiring “the trial court to review the entire criminal transaction surrounding the arrest,” which

necessarily included making inquiry about “any and all offenses or charges stemming from the

same        transaction      from    which      an    individual     seeks     an    expunction.” 11   Viewing

Article 55.01(a)(2)(A) as mandating consideration of the arrest transaction in its entirety, the court

explained that a nondisclosure order could not be used to circumvent the transactional inquiry. 12

            On the expunction petition’s merits, the court rejected R.P.G.P.’s argument that State v.

T.S.N. categorically precludes an arrest-based construction of the expunction statute. 13 Following

the court of appeals’ pre-T.S.N. precedent, the court held that arrest records for the DWI charge

are not expungable under Article 55.01(a)(2) because R.P.G.P. received community supervision

for the possession charge and that charge was related to and arose out of the “same transaction” as

the DWI offense. 14

            The dissent disagreed on both counts, asserting that (1) Article 55.01(a)(2) permits

expunction of individual offenses and (2) R.P.G.P. was not required to disclose the possession

charge because expunction proceedings are not excepted from the nondisclosure statute’s

constraints. 15 For those reasons, the dissent concluded that R.P.G.P. is entitled to expunction of

the DWI arrest records. 16

            R.P.G.P.’s petition for review presents challenges to the appellate court’s disposition of

both issues. We agree with R.P.G.P. that Article 55.01(a)(2) is an offense-based expunction



       11
            Id. at 761.
       12
            Id.
       13
            Id. at 760-61 (discussing State v. T.S.N., 547 S.W.3d 617, 623-24 (Tex. 2018)).
       14
            Id. at 761-62.
       15
            Id. at 773-74.
       16
            Id. at 774.

                                                            4
provision and, with respect to misdemeanor offenses, the proviso in Article 55.01(a)(2)(A) is also

offense-based. Accordingly, we do not reach his alternative argument that the trial court erred in

compelling his testimony regarding a nondisclosed offense.

                                                 II. Discussion

                                                A. Expunction

          Expunction is a civil remedy governed by Article 55.01 of the Texas Code of Criminal

Procedure. 17 An expunction order allows the person arrested to “deny the occurrence of the arrest

and [deny] the existence of the expunction order [except in a criminal proceeding]” and prohibits

governmental and private entities named in the order from releasing, maintaining, disseminating,

or using the expunged records and files “for any purpose.” 18 Because the remedy is a privilege

defined by the Legislature, and not a constitutional or common-law right, the statutory

requirements are mandatory and exclusive and cannot be equitably expanded by the courts. 19

          At issue here is R.P.G.P.’s asserted entitlement to an order expunging his DWI arrest

records under Article 55.01(a)(2)(A)(ii)(c), which allows a person arrested for commission of a

felony or misdemeanor to expunge “all records and files relating to the arrest” if:

          (1) the person has been released;

          (2) “the charge, if any, has not resulted in a final conviction”;

          (3) “the charge, if any . . . is no longer pending”;

          (4) “there was no court ordered community supervision under Chapter 42A for the
                offense” 20; and



     17
          Ex parte E.H., 602 S.W.3d 486, 489 (Tex. 2020).
     18
          TEX. CODE CRIM. PROC. art. 55.03.
     19
          Ex parte E.H., 602 S.W.3d at 489.
     20
          This requirement is inapplicable to Class C misdemeanors. TEX. CODE CRIM. PROC. art. 55.01(a)(2).

                                                        5
              (5) “provided that” certain disjunctively stated conditions are satisfied. 21

As applicable here, expunction is available on satisfaction of the foregoing prerequisites “provided

that”:

              (A) regardless of whether any statute of limitations exists for the offense and
              whether any limitations period for the offense has expired, an indictment or
              information [1] charging the person with the commission of a misdemeanor offense
              based on the person’s arrest or [2] charging the person with the commission of any
              felony offense arising out of the same transaction for which the person was arrested:

              ....

                       (ii) if presented at any time following the arrest, was dismissed or quashed,
                       and the court finds that the indictment or information was dismissed or
                       quashed because:

              ....

                                (c) the person completed a pretrial intervention program . . . [.] 22

              The parties agree that R.P.G.P.’s arrest records for the misdemeanor DWI charge would be

eligible for expunction if the arrest had been only for that offense, because on an individual basis,

both the prerequisites and the conditions in the proviso are satisfied as to that offense. But because

the arrest involved multiple misdemeanor offenses, the point of dissension between the parties is

whether the language setting out the prerequisites in subarticle (a)(2) and the language in the

applicable proviso—subarticle (a)(2)(A)(ii)(c)—require the offenses to be viewed collectively for

expunction purposes, precluding partial expunction of the arrest records. If the relevant provisions

are arrest-based, R.P.G.P.’s DWI arrest records would not be expungable under the all-or-nothing




         21
              Id. (emphasis added).
         22
              Id. art. 55.01(a)(2)(A)(ii)(c) (emphases added).

                                                                 6
approach the court of appeals applied because the possession offense is concededly ineligible for

expunction under any provision in Article 55.01.

                                              B. Standard of Review

            A trial court’s expunction order is reviewed for abuse of discretion, but the meaning of a

statute is a question of law reviewed de novo. 23 Statutes are analyzed “‘as a cohesive, contextual

whole’ with the goal of effectuating the Legislature’s intent,” which we presume is a “just and

reasonable result.” 24 Unless the context or the statute instructs otherwise, our analysis begins with

the plain language of the statute read in context, not in isolation. 25 Past versions of a statute may

also be consulted to discern intent with respect to language that has been amended to its current

form. 26

                                               C. Split of Authority

            Our courts of appeals are not aligned in their approach to expunction of arrest records

involving multiple offenses.             Under the prevailing view, Article 55.01(a)(2) mandates an

arrest-based approach, but what that means differs depending on the jurisdiction. Most courts deny

expunction unless the petitioner establishes that multiple offenses comprising an arrest are eligible




       23
            State v. T.S.N., 547 S.W.3d 617, 620 (Tex. 2018).
       24
            Id.
       25
            Ross v. St. Luke’s Episcopal Hosp., 462 S.W.3d 496, 501 (Tex. 2015).
       26
         Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 443 (Tex. 2009) (“We give weight to the deletion of
[an enacted] phrase . . . since we presume that deletions are intentional and that lawmakers enact statutes with complete
knowledge of existing law.”); see Ojo v. Farmers Grp., Inc., 356 S.W.3d 421, 445 n.31 (Tex. 2011) (Willett, J.,
concurring) (“Variations in enacted text can lend helpful interpretive context, and nobody should quarrel with
examining how an enacted statute changes over time.”).

                                                           7
for expunction. 27 Under this all-or-nothing approach, the facts and circumstances of the offenses

and their relatedness to one another are irrelevant. 28 Several courts have deferred answering

whether Article 55.01(a)(2)(A) is categorically arrest-based by finding it sufficient to deny a

partial expunction when eligible and ineligible offenses arise from the same criminal episode or

transaction. 29 In a similar vein, the First Court of Appeals has recognized a false dichotomy

between categorically offense-based and categorically arrest-based constructions of the statute,

advocating for a “more nuanced approach . . . that considers the arrest as a whole while recognizing

that when more than one offense is charged, all charges may not necessarily stem from the same




       27
          See, e.g., Ex parte J.L., No. 02-17-00406-CV, 2018 WL 4183081, at *3 (Tex. App.—Fort Worth Aug. 31,
2018, no pet.) (mem. op.) (“We have previously held that subsection (a)(2) is arrest-based and that a person seeking
expunction must meet the requirements of article 55.01(a)(2) for all charges arising from the same arrest.”); T.H. v.
Tex. Dep’t of Pub. Safety, No. 03-15-00304-CV, 2016 WL 5874869, at *4 (Tex. App.—Austin Oct. 6, 2016, no pet.)
(mem. op.) (holding “that the current expunction statute maintains an arrest as the unit of expunction and that,
consequently, a petitioner must prove that each charge arising from the arrest satisfies the requirements of article
55.01”); Ex parte Bradshaw, No. 05-17-01424-CV, 2018 WL 6065099, at *4 (Tex. App.—Dallas Nov. 20, 2018, no
pet.) (mem. op.) (concluding that Article 55.01(a)(2) maintains an arrest as the unit of expunction); Ex parte F.M.J.,
No. 13-19-00398-CV, 2020 WL 4382011, at *2 (Tex. App.—Corpus Christi July 30, 2020, no pet.) (mem. op.) (“[A]
petitioner is not entitled to an expunction under article 55.01(a)(2) if the petitioner’s arrest resulted in a final conviction
on any charge.”); Ex parte C.Z.D., No. 12-17-00373-CV, 2018 WL 3041145, at *2 (Tex. App.—Tyler June 20, 2018,
no pet.) (mem. op.) (concluding Article 55.01(a)(2) “is ‘arrest-based’ and expunction is not available for less than all
offenses arising from one arrest”).
       28
          See Tex. Dep’t of Pub. Safety v. Ryerson, No. 04-16-00276-CV, 2016 WL 7445063, at *3 (Tex. App.—San
Antonio Dec. 28, 2016, pet. denied) (mem. op.) (“The facts of the cases . . . have no effect on the application of the
expunction statute. It is a bright line rule. If a defendant is arrested and charged with two or more offenses arising
from that arrest, the statute does not allow the records relating to any of those offenses to be expunged if the defendant
was convicted or placed on court-ordered community supervision for any of the offenses.”).
      29
         See, e.g., Harris Cty. Dist. Attorney’s Office v. C.D.F., No. 01-19-00079-CV, 2020 WL 7502050, at *5-6
(Tex. App.—Houston [1st Dist.] Dec. 22, 2020, no pet.) (mem. op.) (adopting an arrest-based approach where all
charges arise from the same criminal episode); Mitchell v. State, No. 09-20-00060-CV, 2020 WL 6494209, at *3 (Tex.
App.—Beaumont Nov. 5, 2020, no pet.) (mem. op.) (holding that all charges arising from the same criminal episode
for which the petitioner was convicted could not be expunged under Article 55.01(c)); cf. Ex parte R.P.G.P., 606
S.W.3d 755, 761 (Tex. App.—San Antonio 2019, pet. granted) (holding the expunction statute “necessarily requires
an inquiry into any and all offenses or charges stemming from the same transaction from which an individual seeks
an expunction”).

                                                              8
criminal episode.” 30 To that end, that court appears to stand alone in taking an offense-based

approach “at least when the charges are unrelated.” 31

            Many courts have yet to weigh in on the debate, 32 but several courts adopting an

arrest-based interpretation have held that a charge dismissed as part of a plea agreement is part of

the same arrest as the other charges in the plea agreement. 33 Employing a less prevalent

construction,        the   Sixth    Court     of    Appeals      takes     an    arrest-based      approach      under

Article 55.01(a)(2)(A) only for post-arrest charges that “may have been filed in place of the

original charge[s]” for which the petitioner was initially arrested and requires any such subsequent

charges to also be eligible for expunction. 34

            Until now, this Court has had no occasion to address the matter, but we flagged the issue

in State v. T.S.N., which involved a similar partial expunction question under a different



       30
            C.D.F., 2020 WL 7502050, at *5.
       31
            Ex parte N.B.J., 552 S.W.3d 376, 384 (Tex. App.—Houston [14th Dist.] 2018, no pet.).
       32
          See Ex parte D.S., No. 07-18-00399-CV, 2019 WL 2134030, at *2-3 (Tex. App.—Amarillo May 15, 2019,
no pet.) (mem. op.); Matter of O.A.T., No. 08-19-00284-CV, 2020 WL 5105212, at *4-5 (Tex. App.—El Paso Aug.
31, 2020, no pet.); Ex parte R.L.S., No. 10-16-00278-CV, 2018 WL 1866983, at *3 (Tex. App.—Waco Apr. 18, 2018,
no pet.) (mem. op.). In R.L.S., the Tenth Court of Appeals purported to take no stance as to whether Article 55.01(a)(2)
is offense or arrest based but, at the same time, held that “the statute does not address or make allowances for the
expunction of individual offenses stemming from an arrest,” which is tantamount to an arrest-based interpretation.
2018 WL 1866983, at *3.
       33
          See R.G. v. Harris Cty. Dist. Attorney’s Office, 611 S.W.3d 69, 76-77 (Tex. App.—Houston [14th Dist.]
2020, pet. filed) (agreeing with the proposition that “a party is not entitled to expunction under subsection 55.01(a)(2)
of a dismissed charge when . . . that charge was dismissed as part of a plea agreement as to another charge arising
from the same arrest”); Tex. Dep’t of Pub. Safety v. Schuetze, No. 13-17-00661-CV, 2019 WL 150650, at *5 (Tex.
App.—Corpus Christi Jan. 10, 2019, no pet.) (mem. op.) (holding that petitioner could not expunge three dismissed
charges because they were part of the same plea agreement as the remaining fourth offense for which he was
convicted); Tex. Dep’t of Pub. Safety v. G.B.E., 459 S.W.3d 622, 629-30 (Tex. App.—Austin 2014, no pet.) (holding
that a dismissed charge could not be expunged because the petitioner was convicted of another charge pursuant to the
same plea agreement); Rodriguez v. State, 224 S.W.3d 783, 784-85 (Tex. App.—Eastland 2007, no pet.) (holding that
petitioner could not expunge a dismissed charge because she was convicted of another charge pursuant to the same
plea agreement); cf. Matter of J.G., 588 S.W.3d 290, 294 (Tex. App.—El Paso 2019, no pet.) (holding that petitioner
could not expunge two charges that were dismissed because they were part of the same plea agreement as a third
charge to which he pleaded guilty).
       34
            See Ex parte Barham, 534 S.W.3d 547, 551-54 (Tex. App.—Texarkana 2017, no pet.).

                                                           9
Article 55.01 expunction provision. 35                 T.S.N. rejected an arrest-based construction of

Article 55.01(a)(1), which applies to acquittals and pardons, as unsupported by the statutory

language. 36 We further held that notwithstanding “the practical difficulties posed by partial

expunctions and redactions,” the Legislature has “demonstrated acceptance of selective redaction

and expunction of records as valid remedial actions.” 37 Our analysis in T.S.N. is instructive.

           T.S.N. was simultaneously arrested for two wholly unrelated charges. In 2013, she was

arrested for assault, 38 and during the arrest process, the officer discovered an outstanding warrant

for her arrest on a 2010 charge of theft by check. 39 T.S.N. pleaded guilty to the theft charge but

not guilty to the assault charge, for which she was later acquitted. 40 Following her acquittal, T.S.N.

filed a petition to expunge the arrest records for the assault charge under Article 55.01(a)(1)(A),

which permits expunction if “the person is tried for the offense for which the person was arrested”

and is “acquitted by the trial court” unless “the offense . . . arose out of a criminal episode . . . and

the person was convicted of or remains subject to prosecution for at least one other offense

occurring during the criminal episode.” 41 The trial court granted the expunction request, the court

of appeals affirmed, and the State appealed. 42




      35
           547 S.W.3d 617, 623 (Tex. 2018).
      36
           Id.
      37
           Id. at 624.
      38
           Id. at 618.
      39
           Id.
      40
           Id.
      41
           Id.; TEX. CODE. CRIM. PROC. art. 55.01(a)(1)(A), (c).
      42
           T.S.N., 547 S.W.3d at 619.

                                                           10
          We also affirmed the judgment requiring partial expunction of the arrest records. 43 The

State had argued that “the overriding structure of article 55.01 uses ‘arrest’ as the unit of

measurement” for expunction because Article 55.01(a)’s prefatory language permitting

expunction as to “all records and files relating to the arrest” requires an all-or-nothing approach to

multiple-offense arrests. 44 We rejected the State’s argument even though “several courts of

appeals that [had] addressed the question [had] broadly concluded that article 55.01 in its entirety

is arrest-based.” 45 We observed that, from a textual perspective, “Article 55.01 is neither entirely

arrest-based nor [entirely] offense-based,” and with respect to the particular subarticle at issue

there—Article 55.01(a)(1)—we held the statute is offense-based and permits partial expunction as

to individual offenses. 46 This is so because Article 55.01(a)(1) focuses on “the offense,” linking

arrest records to a single offense. That is to say, the statute recognizes that an arrest for multiple

offenses is the functional equivalent of individual arrests for each individual offense. 47 For that

reason, “Article 55.01(a)(1)(A) entitl[ed] T.S.N. to expunction of all records and files relating to

her arrest for the assault charge for which she was tried and acquitted” even though the arrest

record could not be expunged with respect to the theft charge. 48

          Our text-based construction of Article 55.01(a)(1)(A) was further buttressed by

consideration of the statutory text as a whole. In that regard, we noted that applying an arrest-based

approach to Article 55.01(a)(1)(A), contrary to its offense-based focus, would render superfluous



     43
          Id. at 624.
     44
          Id. at 621 (emphasis added) (citing and quoting TEX. CODE CRIM. PROC. art 55.01(a)).
     45
          Id. at 622-23.
     46
          Id. at 623-24.
     47
          Id. at 621.
     48
          Id. at 624.

                                                        11
Article 55.01(c)’s against expunction for acquitted charges that are part of a “criminal episode.” 49

That prohibition would be unnecessary “[i]f the Legislature intended that all the offenses

underlying a single arrest must meet the requirements for expunction under article 55.01(a)(1)(A)

in order for expunction to be permitted.” 50 Thus, although Article 55.01(a)(1) is offense based,

the criminal-episode exception in Article 55.01(c) effectively converts it into an arrest-based

provision when a person is arrested for multiple offenses arising out of the same “criminal episode”

as that term is defined in Section 3.01 of the Penal Code. 51 Article 55.01(c) did not apply in T.S.N.

because the theft-by-check offense was independent of the assault offense, but the

criminal-episode exception in that subarticle was nevertheless significant with respect to



      49
           Id. at 622.
      50
           Id.
      51
           Today’s dissent summarily concludes that R.P.G.P.’s DWI and possession charges are not eligible for
expunction as individual offenses because they “amount to the same ‘criminal episode.’” Post at 8-9. The “criminal
episode” exception to expunction applies only to expunctions based on an acquittal and has no application here.
Moreover, to the extent that exception is at all relevant to the “based on” standard in subarticle 55.01(a)(2)(A), the
dissent does not cite or discuss the definition of “criminal episode” nor identify any evidence that R.P.G.P.’s two
offenses meet the definition of that term. The “criminal episode” exception applies only when “two or more offenses
. . . are committed pursuant to the same transaction or pursuant to two or more transactions that are connected or
constitute a common scheme or plan; or . . . are the repeated commission of the same or similar offenses.” TEX. PENAL
CODE § 3.01; see TEX. CODE CRIM. PROC. art. 55.01(c) (adopting the penal code definition of the term). Mere
contemporaneous arrest does not establish any connectedness between offenses. Such was the case in T.S.N., where
the petitioner was contemporaneously arrested for theft-by-check and assault, two unrelated offenses. And while a
possession charge could be connected to an intoxication charge, that is not necessarily so, and the record here bears
no evidence to support that the two offenses are related in any way except to the extent that R.P.G.P.’s arrest for one
led to the discovery of the other. To the contrary, the record shows R.P.G.P. was charged with driving under the
influence of alcohol, not marijuana. The record thus refutes the dissent’s intimation that R.P.G.P.’s marijuana
possession offense was related to his intoxication charge. See post at 8-9 (declaring that “driving while intoxicated
while possessing an intoxicating substance amount[s] to the same ‘criminal episode’”).
       The dissent also summarily asserts that R.P.G.P. would bear the burden of proving that the two offenses are
not part of the same criminal episode. Post at 9 n.18. Because the criminal-episode exception applies only to
acquittals, we need not decide who bears the burden of proving the exception’s applicability. We note, however, that
the party seeking the benefit of a statutory exception generally bears the burden of proving it. See, e.g., Fed. Trade
Comm’n v. Morton Salt Co., 334 U.S. 37, 44-45 (1948) (applying “the general rule of statutory construction that the
burden of proving justification or exemption under a special exception to the prohibitions of a statute generally rests
on one who claims its benefits”); Eckman v. Centennial Sav. Bank, 784 S.W.2d 672, 674-75 (Tex. 1990) (holding the
defendant has the burden to plead and prove, “as an affirmative defense,” the applicability of a statutory exception to
“business consumer” status with respect to a DTPA claim); Burk Royalty Co. v. Riley, 475 S.W.2d 566, 568 (Tex.
1972) (holding that the initial burden to establish a homestead exemption is on the party claiming the exemption).

                                                         12
confirming the Legislature’s intent as manifested in Article 55.01(a)(1). If that expunction ground

were already arrest-based, as the State had argued, Article 55.01(c)’s criminal-episode exception

would be nothing more than a meaningless redundancy. 52

           In analyzing Article 55.01(a)(1), we acknowledged that several courts of appeals have

interpreted the provision at issue here—Article 55.01(a)(2)—as being arrest-based. 53 But we

noted that the two expunction provisions are “quite different.” 54 That is, “[u]nder (a)(1), the

acquittal or pardon is the only prerequisite to expunction. Whereas under (a)(2), the dismissal or

plea bargain is only the beginning of the analysis.” 55 But because “[t]he expunction scheme under

subsection (a)(2) [was] not at issue[,] we express[ed] no opinion about it.” 56

           We concluded our analysis in T.S.N. by rejecting an argument raised in an amicus brief and

adopted by today’s dissenting justices: that arrest records are not severable for expunction purposes

and are not amenable to selective redaction and expunction. 57 While acknowledging the “practical

difficulties” of partial redaction of arrest records to facilitate expunction as to individual offenses,

we observed that portions of Article 55.02 demonstrated that the Legislature had contemplated and

embraced the practice. 58




      52
           T.S.N., 547 S.W.3d at 622.
      53
           Id.
      54
           Id.
      55
           Id. (internal citations omitted).
      56
           Id. at 623.
      57
           Id. at 623-24; see post at 10.
      58
           T.S.N., 547 S.W.3d at 624 (citing TEX. CODE CRIM. PROC. art 55.02(4)-(5)).

                                                         13
           The year after T.S.N. issued, the Legislature amended portions of Articles 55.01 and 55.02

but left our construction of the statute entirely undisturbed. 59

           D. Expunction Based on Dismissal or Plea Bargain under Article 55.01(a)(2)

           Though not at issue in T.S.N., the Article 55.01(a)(2) expunction scheme is central to the

disposition of R.P.G.P.’s petition, and on the question we left open in T.S.N., he argues our analysis

there compels an offense-based construction here. The State urges the converse, relying on a host

of court of appeals opinions to support the argument that expunction is unavailable for R.P.G.P.’s

dismissed offense because that offense is based on the same arrest as the misdemeanor possession

offense for which he served community supervision. This conclusion is especially clear, the State

exhorts, because R.P.G.P.’s offenses were related and subject to the same plea-bargain agreement.

Whether the offenses are considered to be related because they arise from the same arrest, arise

from the same transaction, or are part of a comprehensive plea bargain, the State argues that

R.P.G.P. cannot expunge the arrest records for the DWI arrest because the arrest records for the

marijuana possession offense are ineligible for expunction under any Article 55.01 provision.

           Construing the statute contextually and affording meaning to each word, we hold that the

prerequisites to expunction in Article 55.01(a)(2) are offense-based, and the conditions in the

applicable proviso—Article 55.01(a)(2)(A)(ii)(c)—are also offense-based with regard to

misdemeanors.

                                              i. The Prerequisites

           Similar to our interpretation of Article 55.01(a)(1) in T.S.N., subarticle (a)(2) links an arrest

to a single offense. Article 55.01(a)(2) states that a person may expunge arrest records if “the



      59
           See Act of May 26, 2019, 86th Leg., R.S., ch. 1212, §§ 19, 20, 2019 Tex. Gen. Laws 3432, 3437-39.

                                                         14
charge, if any, has not resulted in a final conviction and is no longer pending and there was no

court-ordered community supervision under Chapter 42A for the offense . . . .” 60 The use of “the”

in referring to “the charge” and “the offense” indicates the Legislature, as with Article 55.01(a)(1),

intended to tie an arrest to a single offense under Article 55.01(a)(2). On this point, the Court is

unanimous. 61

           Comparing the current version of Article 55.01(a)(2) with the wording of the statute prior

to its amendment in 2011 buttresses our interpretation. The prior version permitted expunction of

all records relating to an arrest if “the charge, if any, has not resulted in a final conviction and is

no longer pending and there was no court ordered community supervision under Article 42.12 for

any offense . . . .” 62 In 2011, the Legislature replaced “any” offense with “the” offense with regard

to the community-service prerequisite. 63 “Any” means “one, some, or all indiscriminately of

whatever quantity,” as compared to “the,” a definite article. 64 Insofar as “any” encompasses “all,”

the prior version of Article 55.01(a)(2) implied that eligibility for expunction required that a

petitioner did not serve community supervision for all the offenses comprising an arrest. The

original phrasing does not tie an arrest to a single offense but to all offenses. The alteration from

“any” to “the” indicates the Legislature’s intent to change, or at least clarify, that arrests are tied

to single offenses for purposes of satisfying the requirements in (a)(2).




      60
           (Emphases added.)
      61
           See post at 4.
      62
        Act of May 31, 2009, 81st Leg., R.S., ch. 1103, § 17(b), 2009 Tex. Gen. Laws 3010, 3019-20, amended by
Act of May 25, 2011, 82d Leg., R.S., ch. 894, § 1, 2011 Tex. Gen. Laws 2275, 2275-76 (emphasis added).
      63
           Act of May 25, 2011, 82d Leg., R.S., ch. 894, § 1, 2011 Tex. Gen. Laws 2275, 2275-76.
      64
           Any, MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (10th ed. 1993).

                                                         15
                                               ii. The Proviso

          For similar reasons, subarticle (a)(2)(A) of Article 55.01 is also offense-based for

misdemeanors. This subarticle introduces disjunctively listed conditions that limit the right to

expunction that would otherwise exist under Article 55.01(a)(2). The proviso’s conditions vary

depending on whether an indictment or information has been presented and whether the petitioner

was charged with “a misdemeanor” or “any felony,” and if the prerequisite is satisfied, requires

expunction “provided that”:

          (A) regardless of whether any statute of limitations exists for the offense and
          whether any limitations period for the offense has expired, an indictment or
          information [1] charging the person with the commission of a misdemeanor offense
          based on the person’s arrest or [2] charging the person with the commission of any
          felony offense arising out of the same transaction for which the person was
          arrested:

                (i) has not been presented against the person at any time following the arrest,
                and [either various time periods have elapsed that depend on the severity of
                the offense and the severity of any related charges or, without regard to the
                passage of time, the state’s attorney has certified that the applicable arrest
                records are not needed for use in any criminal investigation or prosecution];
                or

                (ii) [has been presented] at any time following the arrest, [but] was dismissed
                or quashed, and the court finds that the indictment or information was
                dismissed or quashed [for specifically enumerated reasons][.] 65

Just as the subarticle (a)(2) prerequisite employs language that refers to an individual offense, so

too does the subarticle (a)(2)(A) proviso. The proviso directly refers back to “the offense”

described in the prerequisite until the proviso’s discussion of felonies, at which point the statute

shifts to plural language for the first time. The juxtaposition between the singular language used

for misdemeanors and the plural language used for felonies demonstrates that an offense-based



     65
          TEX. CODE CRIM. PROC. art 55.01(a)(2)(A) (emphases added).

                                                      16
interpretation applies to misdemeanors while an arrest-based interpretation applies when much

more serious crimes—felonies—are involved.

           From the (a)(2) prerequisites up until the felony language in the (a)(2)(A) proviso, the

statute uses only singular language to describe an expungable offense. The first clause in

the (a)(2)(A) proviso uses the phrase “the offense,” directly following the same singular language

in the (a)(2) prerequisites. The phrase “the offense” in both subarticles thus refers to the same

offense—the offense whose arrest records are sought to be expunged—and sets the scope of the

text that follows.

           Subarticle (a)(2)(A)’s reference to “the offense” is carried forward in the proviso through

the use of singular language to describe “an” information or indictment and, following that

phrasing, “a” misdemeanor offense. “An” in “an indictment or information” and “a” in “a

misdemeanor offense” are singular and have identical definitions. “An” and “a” in this context

are defined as “function word[s] before singular nouns when the referent is unspecified.” 66 Given

that both “an indictment” and “a misdemeanor” are singular and that the language prior to those

terms refers to the offense records sought to be expunged, it stands to reason that “an indictment”

and “a misdemeanor” makes the subarticle (a)(2)(A) proviso refer back to “the offense” under the

subarticle (a)(2) prerequisite.

           One could argue that “a” and “an” are not actually singular here. “A” and “an” can also

mean “any,” and “any” can be both singular and plural. 67 If “a” and “an” are plural, then “an

indictment” and “a misdemeanor” mean “any indictment” and “any misdemeanor,” which supports



      66
          MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (10th ed. 1993) (defining “a” and “an” and referring to
entry 2 of “a” for the definition of “an”) (emphasis added).
      67
           Id. (defining “a”, “an”, and “any”).

                                                   17
an arrest-based interpretation of Article 55.01(a)(2)(A).      But the difference between how

misdemeanors and felonies are treated in the remainder of subarticle (a)(2)(A) illustrates that

although “any” is plural for felonies, “a” and “an” are singular for misdemeanors.

          Subarticle (a)(2)(A) contrasts an indictment “charging the person with the commission of

a misdemeanor offense based on the person’s arrest” with an indictment “charging the person with

the commission of any felony offense arising out of the same transaction for which the person was

arrested.” 68 The use of the word “any” together with the phrase “arising out of the same

transaction” clarifies that Article 55.01(a)(2)(A) is not offense-based for felonies. The “arising

out of the same transaction” language indicates that “any felony offense” includes all felony

offenses sufficiently connected to the charge whose arrest records are sought to be expunged. It

makes little sense to say one felony offense arises “out of the same transaction” as itself. “Any”

and “arising out of the same transaction” break the continuity of the prior offense-based language.

          Contrasted with how felonies are treated, the Legislature chose to use the word “a” to

describe misdemeanors instead of “any.” And unlike the language describing felony offenses, the

misdemeanor language is not modified by expansive “arising out of the same transaction”

language. Thus, the opposition between “a misdemeanor” and “any felony” indicates that “a” is

singular and, consistent with the language before it, is describing the offense whose arrest records

are to be expunged. “A” being singular for misdemeanors makes “an indictment” singular with

regard to misdemeanors whereas the plural “any” for felonies makes “an indictment” plural with

regard to felonies.




     68
          (Emphases added.)

                                                 18
            The above analysis helps explain that an indictment or information “based on the person’s

arrest” is referring to the misdemeanor offense or charge whose arrest records the petitioner is

seeking to expunge. This meaning is elucidated by the preceding language in subarticles (a)(2)

and (a)(2)(A) concerning only that offense or charge. The phrase “based on the person’s arrest”

also accentuates the differing treatment of the offense-based standard for misdemeanors and the

arrest-based standard for felonies. The expansive felony language introduces offenses other than

the offense whose records are sought to be expunged and the “based on the person’s arrest”

language serves, through contrast, to highlight that break. 69

            The language in Article 55.01(a)(2)(A)(i), which concerns charging documents under

Article 55.01(a)(2)(A) that have not been presented against a petitioner at any time following his

arrest, confirms the textual role the “based on the person’s arrest” language plays.

Article 55.01(a)(2)(A)(i)(a) allows arrest records for an uncharged offense to be expunged if “at

least 180 days have elapsed from the date of arrest if the arrest for which the expunction was

sought was for an offense punishable as a Class C misdemeanor and if there was no felony charge

arising out of the same transaction for which the person was arrested.” 70

            The italicized language is in all the subarticles under Article 55.01(a)(2)(A)(i) concerning

non-presented charging instruments for misdemeanor and felony offenses. This language ties an

arrest to the offense for which records are sought to be expunged and illustrates that the Legislature

understood an expunction of an arrest under Article 55.01(a)(2)(A) to refer to that offense. The




       69
          The dissent’s argument that an offense-based interpretation of the proviso renders its misdemeanor language
superfluous ignores that language’s role in the context of the overall statute, which is to serve as a foil for the broader
felony language.
       70
            (Emphasis added.)

                                                           19
italicized language thus demonstrates that “based on the person’s arrest” is tied to the specific

offense whose records are sought to be expunged. Further, the italicized language parallels the

“based on the person’s arrest” language in subarticle (a)(2)(A), with both provisions allowing

expunction of the misdemeanor offense records sought to be expunged. 71

            In sum, subarticles (a)(2) and (a)(2)(A) of Article 55.01 of the Texas Code of Criminal

Procedure are offense-based provisions with regard to misdemeanors but arrest-based with respect

to felonies. The statute expressly provides that misdemeanors and felonies are to be treated

differently and uses materially different language depending on the severity of the offense. The

State provides no explanation for why “a” would mean “any” or why the Legislature would employ

different language with respect to misdemeanors and felonies if not to treat them differently.

Reading “a misdemeanor” as “any misdemeanor,” as the State urges, would not honor the precise

language the Legislature enacted. The State is also incorrect in asserting that partial expunction is

disallowed if a misdemeanor offense arose out of the same transaction as an inexpungable offense;

rather, the Legislature reserved the broad “arising out of” transactional-relatedness standard for

felonies. Finally, the State does not identify any statutory language supporting the contention that

a plea bargain changes what the enacted language says. Accordingly, because R.P.G.P.’s DWI

charge is a misdemeanor that meets the statutory requirements in both subarticles, the arrest

records related to it are eligible for expunction.




       71
         Subarticle (a)(2)(A)(i)(a)’s felony language is slightly different from subarticle (a)(2)(A)’s felony language.
Subarticle (a)(2)(A)(i)(a) bars expunction of a misdemeanor whose charging instrument has not been presented if a
felony arose out of the same transaction and the time period prescribed by subarticle (a)(2)(A)(i)(c) has not elapsed.
In contrast, subarticle (a)(2)(A) allows a misdemeanor whose charging instrument has been presented to be expunged
when a felony is part of the same transaction only if the felony meets the requirements of subarticle (a)(2)(A)(ii).

                                                          20
                                       iii. Partial Expunction Permitted

            Today’s dissenting opinion reaches the opposite conclusion by relying on policy concerns,

by directly contradicting T.S.N.’s analytical underpinnings and express holdings, and by

over-emphasizing isolated words without giving meaning to the statute’s language as a whole.

Most problematic, the dissent relies on several arguments we found unpersuasive or expressly

rejected in T.S.N., namely that (1) the presence of the word “arrest” in the applicable expunction

provision trumps other statutory language providing “the offense” as the appropriate unit of

measurement for expunction; 72 (2) this Court should defer to the construction intermediate

appellate courts have placed on the statute; 73 (3) prefatory language making expunction applicable

to “all records and files relating to the arrest” renders the statute’s overall structure arrest-based

for multiple charges and precludes partial expunctions on an offense basis; 74 (4) an offense-based

construction is not appropriate because effecting partial expunctions through redaction would

prove problematic for state agencies; 75 and (5) an arrest for multiple offenses is a “single arrest”




       72
            Compare post at 4-5, with State v. T.S.N., 547 S.W.3d 617, 621, 623 (Tex. 2018).
       73
            Compare post at 10, with T.S.N., 547 S.W.3d at 622-23.
       74
         Compare post at 10 (“The object of the statute is the expunction of ‘all records and files relating to the arrest,’
not some records.”), with T.S.N., 547 S.W.3d at 621-24 (holding that the petitioner was entitled “to expunction of all
records and files relating to her arrest [for the expungable offense]” notwithstanding her contemporaneous arrest for
an offense ineligible for expunction and noting that “all records relating to the arrest” as to individual offenses under
the same arrest can be effectuated through partial redaction of documents).
       75
          Compare post at 10-11 (“Not only does the statute demand it, these courts [of appeals] practically understand
that ‘partial, content-based removal or redaction of arrest files is not contemplated or sufficient,’ and ‘would lead to
potentially serious problems for law-enforcement personnel.’” (citations omitted)), with T.S.N., 547 S.W.3d at 624
(“We recognize that there are practical difficulties posed by partial expunctions and redactions. But given the
Legislature’s demonstrated acceptance of selective redaction and expunction of records as valid remedial actions, the
arguments of the State and DPS do not convince us.” (citations omitted)).

                                                            21
as opposed to multiple arrests that correspond to each individual offense. 76 While it is true that

T.S.N. involved a different expunction ground, our analysis encompassed and rejected structural

arguments the dissent now embraces. At bottom, the dissent’s statutory construction analysis is

mainly driven by a refusal to accept that partial redaction of arrest records is permitted under the

expunction statute. 77 But we settled that matter in T.S.N. without limiting our analysis to the

specific ground for expunction at issue there, 78 and the Legislature has accepted it. 79

            Equally troubling, the dissent offers little more than fiat in asserting that R.P.G.P.’s

possession charge was “based on” his DWI arrest. Under the dissent’s construction of the statute,

whether one misdemeanor offense is “based on” the arrest for another misdemeanor offense is the

lynchpin to obtaining expunction. Yet the dissenting opinion does not articulate any standard for

making that determination, identifies no authority for whatever standard is being applied, and fails




       76
          Compare post at 6 (“When a search conducted pursuant to the investigation of one offense leads to the
charging of the second offense, culminating in a single arrest, the offenses are ‘based on’ the same arrest.”), with
T.S.N., 547 S.W.3d at 621 (“[T]he statute provides that one arrest for multiple offenses equates to multiple arrests for
the offenses, each arrest tied to its own individual offense.” (emphasis added)).
       77
            Post at 2, 6, 10-11.
       78
           Compare 547 S.W.3d at 624 (relying on Article 55.02, which does not distinguish between expunction
grounds under Article 55.01 in addressing legislative intent with regard to “the practical difficulties posed by partial
expunctions and redactions” generally), with post at 11 (“Though we discounted in T.S.N. the record-keeping
difficulties with partial redactions[,] . . . [w]e should not discount them and disregard the Legislature’s express
treatment of multiple offenses based on the same arrest in a different portion of the statute.”). Partial expunctions and
redactions would, of necessity, involve multiple offenses based on the same arrest, so the dissent’s attempt to
distinguish T.S.N. as involving a different expunction ground is insupportable and also refuted by T.S.N.’s structural
analysis of the statute. Similarly misplaced are the dissent’s fears that partial expunction would mean that “[a]n officer
investigating suspicious activity will not be forewarned of the defendant’s past criminal history.” Post at 11. That is
inaccurate because partial expunction means arrest records would remain intact for offenses the Legislature
determined to be ineligible for expunction. And as for dismissed, and often unadjudicated, offenses that are eligible
for expunction, the Legislature has already determined that such criminal history would not be disclosed. The dissent
fails to explain how partial expunction of arrest records as to eligible offenses results in law enforcement officers
being less forewarned of past criminal history than they would be with total expunction of arrest records, which the
dissent asserts is the statutory standard. See post at 10 (“The object of the statute is the expunction of ‘all records and
files relating to the arrest,’ not some records.”).
       79
            See supra note 59.

                                                           22
to cite evidence linking R.P.G.P.’s two offenses to one another except for the bare fact that arrest

for one led the police to discover the other. Rather than articulating a standard, the dissent simply

declares that “offenses are ‘based on’ the same arrest” “[w]hen a search conducted pursuant to the

investigation of one offense leads to the charging of the second offense, culminating in a single

arrest.” 80 That is, the dissent would create an extra-statutory presumption that “a single detention

resulting in two offenses [necessarily] meets the definition” if “petitioner has offered no contrary

explanation.” 81 So while the dissent refuses to explain what it means for a distinct offense to be

“based on” an arrest for another offense, the dissent nonetheless pins the responsibility on

petitioners for proving the nonexistence of those circumstances. How are petitioners to meet the

burden the dissent would place on them without knowing what facts they would have to negate?

The dissent’s circular tautology provides no answer.

          Further, by treating an arrest for multiple distinct offenses as a “single arrest” without

regard to actual relatedness of those offenses, the dissent directly repudiates our holding in T.S.N.

that “the statute provides that one arrest for multiple offenses equates to multiple arrests for the

offenses, each arrest tied to its own individual offense.” 82 Under the dissent’s tenuous definition

of “based on the arrest,” wholly unconnected and unrelated offenses, like those in T.S.N., 83 would




     80
          Post at 6.
     81
          Id. at 6 n.12.
     82
          T.S.N., 547 S.W.3d at 621 (emphasis added).
     83
          Id. at 618.

                                                        23
be ineligible for expunction if the individual arrests happen to occur contemporaneously. 84 And

while a possession offense certainly could be connected to an intoxication offense, mere temporal

proximity of an arrest for those distinct offenses does not make it necessarily so. Here, for

example, the record reflects R.P.G.P. was charged with alcohol intoxication, not marijuana

intoxication.

            The expunction statute is linguistically complex and presents a statutory construction

challenge that courts at all levels have grappled with, but that is all the more reason to stick to the

statute’s language wherever it leads and adhere to principles our precedents have established rather

than relying on extrinsic constructs to advance presumed policy objectives.

                                                   III. Conclusion

            The court of appeals erred in holding that R.P.G.P.’s DWI arrest records are not eligible

for expunction under Article 55.01(a)(2). We therefore reverse the court of appeals’ judgment and




       84
          As we observed in T.S.N., a single arrest may, and commonly does, involve multiple distinct offenses with
varying degrees of relatedness between them. The dissent’s oversimplified definition of “based on” would sweep so
broadly as to preclude expunction of arrest records for offenses that bear absolutely no relation to one another other
than the fortuity of contemporaneous arrest. T.S.N., for example, involved an arrest for unrelated theft-by-check and
assault offenses. Incident to arresting T.S.N. for assault, the law enforcement officer uncovered an outstanding arrest
warrant for theft. In the words of the today’s dissenting opinion, investigation and arrest for one offense led to T.S.N.’s
being arrested for the other. Though there was a single arrest that relied on the same arrest report—facts the dissent
argues preclude partial expunction here, see post at 2, 6, 10—we concluded that the single arrest equated to separate
arrests for each offense and partial expunction was required. T.S.N., 547 S.W.3d at 621. T.S.N. had already been
charged with theft-by-check, so a charge for that offense did not follow the arrest. See post at 6 (stating an offense is
“based on the arrest” when investigation of a different offense “leads to [] charging” the petitioner for that offense).
But by focusing on that factual distinction, the dissent misses the point, which is that unrelated offenses may culminate
in a single arrest. An expunction petitioner could be arrested contemporaneously for unrelated offenses without a
prior arrest warrant, and even if an arrest warrant has been issued, formal charges will not necessarily precede the
warrant’s issuance. Although there were prior charges in T.S.N., unlike here, the point is that a “single detention”
could “result[] in two offenses” or “lead[] to” subsequent charges with respect to unrelated offenses, which in the
dissent’s view would make both offenses “based on the arrest” irrespective of their relatedness. See id. at 6 & n.12.
Rather than explaining why that would not be the case, the dissent dodges the issue. See id. at 6 n.12.

                                                           24
remand to the trial court to grant R.P.G.P.’s petition and render an expunction order with regard

to the DWI arrest records.



                                                    ____________________________________
                                                    Eva M. Guzman
                                                    Justice


OPINION DELIVERED: May 14, 2021




                                               25